              Case 4:82-cv-00866-DPM Document 5726-2 Filed 12/29/20 Page 1 of 5
                                                                                                                   2
                   WITSELL EVANS RASCO I ARCHITECTS/PLANNERS
                   901 West Third Street Little Rock, Arkansas 72201 501-374-5300      PCSSD Sylvan Hills
                                                                                       High School Campus
                                                                                       Architect’s Field Report
Project:      Sylvan Hills High School PAC MPA                              Field Report Number: 20-12-07

Contractor:   Baldwin & Shell Construction                                  Date of Issue:       20-12-08

Report By:    Jerome Sorensen, AIA CSI                                      Architect’s Project Number: PCSSDO08.66
              WER Construction Services
Date: 12-07-2020              Time: 2:00 pm                  Weather: Clear                  Temp Range: 50s

ATTENDEES: Jerome Sorensen (WER)
WORK IN PROGRESS: See below.
EST. % COMPLETION: Varies.
CONFORMANCE WITH SCHEDULE (+/-): Behind

MULTI PURPOSE ARENA (MPA):                                                          WORKERS PRESENT: 20




    1. Earthwork around the exterior of the building has fine grading performed. Topsoil for sod has been
       placed around areas at South parking lot and West of building.
    2. Curb and gutter is mostly installed around the site. Sidewalks are formed and poured at the North
       parking lot. Other locations have rough grade ready for for work and placement.
    3. Front entrance concrete steps are mostly complete being poured. Overall looks decent. Railings to be
       installed next.
    4. Building utilities are complete.
    5. Exterior brick has not changed since last visit.




                                                             Page 1 of 5
                                                                                                            COPY TO: File
          Case 4:82-cv-00866-DPM Document 5726-2 Filed 12/29/20 Page 2 of 5
6. EIFS work is compete. Finished product looks pretty good!
7. Concrete polishing protection removed in some locations. Surface looked pretty good. Reflection on
    surface looked good. Not sure if final sealer is installed to protect from staining. Will verify later.
8. Roofing is complete. Collection box and Downspouts installing at East side and gutter installing at
    South elevation. Still missing some roof edge metal in several spots.
9. Curtainwall and storefront is still waiting on doors to install. Gasketting is installed in most window
    glass, several pieces in in each assembly appear to be short from corner and will need to be replaced
    with longer gasket. Insure corners are tucked tight, and add black sealant if necessary.
10. Translucent windows are installed at upper concourse openings. Looks good.
11. Interior sheetrock is mostly complete. Final touch up remains.
12. No change in tiling.
13. Epoxy installation continues. Ensure show enclosure have proper slope to floor drain to prevent water
    from leaving shower area.




14. Wood gym flooring is installed, surface sanded, end zone stained and sealer installed. Walked
    perimeter to observe space between exterior and wood. About 1” to 2” space has been left for
    expansion. Looks good. Striping is laid out and is being painted. Logo in the middle looks really nice.
    Overall very impressive. Sleeper system is installed over plastic vapor barrier. Wood plank flooring is
    installing onto system; appears to be e 2nd & better with a little bit of 3rd. Blending of boars looks
    consistent. Outer perimeter of floor has gap around perimeter, need to make sure it is consistent.
15. Operable bleachers are installed at Concourse level. Lower court level to be installed after wood floor
    final coats have dried.
16. Athletic Goals: No action.
17. Divider Curtain: No action.
18. Toilet Accessories & Partitions: Onsite. No action.
19. Electrical appears to be on track with progress. Noticed that power feeds for operable bleacher has not
    yet been run.
20. Mechanical systems appear to be on track. Air is on in the main arena. Mini units are installed and
    piped in Data rooms.
21. Plumbing is still waiting on installation of epoxy and millwork to finish up.
22. Elevator: No action.




                                              Page 2 of 5
                                                                                             COPY TO: File
            Case 4:82-cv-00866-DPM Document 5726-2 Filed 12/29/20 Page 3 of 5




PERFORMING ARTS CENTER (PAC):                                             WORKERS PRESENT: 5

  1. Sitework is nearly complete. Sod is installed. Landscape plantings are still pending.
  2. Paving at West drive is graded out and ready for asphalt. Site concrete is completed around building.
  3. EIFS soffits are finished and ready for caulking at transitions.
  4. Interior reflector panels are installed at the auditorium sides and painted.
  5. Exposed concrete floor has been sealed. Some locations need to be cleaned again to remove stains.
  6. Steel railings are installed at stairs.
  7. Side walls of the auditorium has had brick Installed at the entrances. Looks pretty good.
  8. Stage floor sleeper system is installed in entire stage area. Plywood has been removed and ordered
     ¾” thick plywood instead. Some areas still appear to have leveling issue where stage abuts the
     concrete.
  9. Observed the roof installation on all levels. Overall system looks well put together. Only a couple
     locations had ponding water; a couple within feet of the roof drain; worst location is at Auditorium roof,
     SE corner at tapered insulation part. Metal Roof edges look solid and overall installed well. Only
     locations of note is to install sealant at metal where abuts EIFS to reduce potential for water entry.




                                                 Page 3 of 5
                                                                                                 COPY TO: File
           Case 4:82-cv-00866-DPM Document 5726-2 Filed 12/29/20 Page 4 of 5
10. Rooftop smoke vents are installed and flashed around at curb. Northern most vent appears to have a
    panel not seated fully. Need to verify it opens/closes correctly, but can be done when sequencing the
    fire alarm / smoke system.




11. Tiling is finished in restroom locations.
12. Millwork installation near complete.
13. Theater curtain is onsite.
14. Theatrical rigging is complete.
15. Theatrical lighting is onsite. Installation not started yet.
16. Fire Protection complete. Main system RPZ has water discharging from valve quite regularly. Need to
    verify it is working properly as water continues to drip onto North sidewalk and could be an issue if it
    does not stop.
17. HVAC ductwork on roof from RTU-1 has air leakage at seams that needs to be addressed before
    insulation and aluminum jacketting is installed. Interior ductwork main from RTU-1 has insulation
    installed on it and is flapping due to air leakage from ducts. A large rattle noise is also generating from
    the main T intersection. Still needs to be addressed.
18. Electrical conduit appears to all be completed and data wires are being pulled through to the catwalk
    locations.

                                                Page 4 of 5
                                                                                                COPY TO: File
              Case 4:82-cv-00866-DPM Document 5726-2 Filed 12/29/20 Page 5 of 5
ITEMS TO MONITOR:
   1. 11/16- PAC: ductwork noise and south dampening.
   2. 11/16- PAC: transition around wood stage floor to concrete.
   3. 11/16- MPA: Edge of slab detail at concourse level at EAST side.
   4. 12/7- MPA: Make sure the Polished concrete was protection sealer installed.
   5. 12/7- MPA: Install (2) 2” conduit from Media #007 to Data #003.

CORRECTION ITEMS:
  1. 6/11- IPF: SWPP silt fencing compromised in 5 locations at East perimeter. Fix 6/25- Corrected
      Northern parts but still need to fix Rip Rap section. 8/20- Site SWPP continue to be bypassed by rain
      events. 9/3- Detention pond installed at East side of site, not yet fully connected to site drainage
      system. 11/16- Concrete has been poured on rip rap in the SWPP area, but East silt at fence line still
      been consistently bypassed by storm water.
  2. 6/11- IPF: Swale & SS Manhole at West site conflict. 12/07- sub grade has been lowered and a swale
      has been installed and sod placed back on top. Overall, looks good and will observe performance next
      rainfall.
  3. 8/20- PAC- Lights at changing rooms.
  4. 9/3- PAC- Aluminum storefront windows need to have some members redone to minimize gaps
      between members, mostly noted at North windows. Need joints to be “Hairline” thin. Joints currently
      are too wide and will let excess water into sill pan.
  5. 9/3- PAC- High Duct penetrations through EIFS will be a water leak issue. Submittal does not address
      how to treat this type of detail. Most likely need drip flashing installed above duct to shed water off from
      EIFS over duct. EIFS also needs to be cut back around duct to flash OVER final duct insulation and
      aluminum jacketting.
  6. 9/3- MPA- Exterior brick at finished walls leaking efflorescence. East brick installation is not covered,
      been rained on for a week and has pooling water inside of brick units. This causes efflorescence for
      lifetime of building. Not acceptable. Mason needs to address/replace. 11/16- Upper cleaned but lower
      still efflorescing and grout looks sloppy. 12/07- No change. Brick mortar joints still messy.
  7. 9/17- PAC- Noisy main supply duct from RTU-1. 10/1- visible flapping of insulation of at main supply.
      This means there is an air leak. 11/16- One location has insulation pulled back and sealing tape applied
      to joints. Duct still has insulation flapping and has loud metal rattling noise echoing from inside into the
      auditorium. 12/07- No change yet. Still rattling.
  8. 10/01- MPA- missing insulation between jamb studs.
  9. 10/1- MPA- Scupper metal is galvanized and should be aluminum.
  10. 10/1- MPA- EIFS base flashing metal is galvanized and should be aluminum.
  11. 10/1- MPA- Insulation needs to be installed insides of roof curbs.
  12. 10/1- PAC- Joints at Ceiling deflector panels. 11/16- Still need to be patched.
  13. 12/07- PAC- Exterior duct joints are leaking air. Needs to be resealed.

DISCUSSION TOPICS:
   1. 12/7- PAC: Concrete floor has been sealed in the Auditorium floor and concrete risers. Several
      locations have stains on the concrete that were sealed over (some spots are red and others black paint
      splatters). Want the locations exposed to be sanded down slightly to remove stains and resealed. If
      covered by carpet, not necessary.
   2. 12/7- PAC: Ductwork leaks and rattling noises were looked at.
   3. 12/7 PAC: Soffit color at Auditorium entrances and exits needed color to be selected.
   4. 12/7 MPA: Exterior brick still appears not to have been cleaned at old installation locations. Newer
      upper brick has been cleaned. Not sure why this has not been addressed by the mason.
   5. 12/7 IPF: Epoxy in showers was observed. They added a threshold at the entrance to the room but
      the high point of the floor slope does not match what was shown on the drawings and still needs to be
      corrected.

END OF FIELD REPORT (5 pages total)

Cc: Project Teams.


                                                   Page 5 of 5
                                                                                                  COPY TO: File
